Exhibit 10.1

As of December 23, 2003        

Mr. Terry Mackin
[ON FILE]

Dear Terry:

        This letter constitutes all of the terms of the Employment Agreement
between you and Hearst-Argyle Television, Inc. (“Hearst-Argyle”). It is subject
to the approval of the Board of Directors of Hearst-Argyle. The terms are as
follows:

        1.  Legal Name of Employee:                  Terry Mackin

        2.  Mailing Address of Employee:         [ON FILE]

        3.  Title of Position; Duties:                  Executive Vice
President.

        You agree to report to and carry out the duties assigned to you by the
CEO or COO of Hearst-Argyle. Hearst-Argyle has the right to assign you to other
duties consistent with those of other executives of your level.

        4. Length of Employment. The term of this Agreement will start on
January 1, 2004 and continue through December 31, 2005 (the “Term”).

        5. Salary. You will receive a base salary for all services to
Hearst-Argyle as follows:

        a) $660,000 per year from January 1, 2004 through December 31, 2004; and

 

   

--------------------------------------------------------------------------------

        b) $675,000 per year from January 1, 2005 through December 31, 2005.

        The salary will be paid according to Hearst-Argyle’s payroll practices,
but not less frequently than twice a month. You acknowledge that you are not
entitled to overtime pay.

        In addition it is understood that you are eligible to receive a bonus up
to a maximum of 75% of your base salary. The criteria for the bonus will be set
by the Compensation Committee of the Board of Directors of Hearst-Argyle, at its
sole discretion.

        The bonus is payable only for as long as you work for Hearst-Argyle, and
will be payable only at the end of a complete bonus cycle and is not proratable,
except in the event of your death, when it will be proratable.

        In determining the amount of your bonus, the books and records of
Hearst-Argyle are absolute and final and not open to dispute by you.
Hearst-Argyle will pay any bonus due you by March 31 of the year following the
year for which the bonus is applicable.

        6. Exclusive Services. You agree that you will work only for
Hearst-Argyle, and will not render services or give business advice, paid or
otherwise, to anyone else, without getting Hearst-Argyle’s written approval.
However, you may participate as a member of the board of directors of other
organizations and in charitable and community organizations, but only if such
activities do not conflict or interfere with your work for Hearst-Argyle, and if
such work is approved in advance by Hearst-Argyle, which approval will not be
unreasonably withheld. You acknowledge that your services will be unique,
special and original and will be financially and competitively valuable to
Hearst-Argyle, and that your violation of this paragraph will cause
Hearst-Argyle irreparable harm for which money damages alone would not
adequately compensate Hearst-Argyle. Accordingly, you acknowledge that if you
violate this paragraph, Hearst-Argyle has the right to apply for and obtain
injunctive relief to stop such

 

   

--------------------------------------------------------------------------------

violation (without the posting of any bond, and you hereby waive any
bond-posting requirements in connection with injunctive relief), in addition to
any other appropriate rights and remedies it might lawfully have.

        7. No Conflicts. You agree that there is no reason why you cannot make
this Agreement with Hearst-Argyle, including, but not limited to, having a
contract, written or otherwise, with another employer.

        8. Termination of Employment.

        (a)  Hearst-Argyle has the right to end this Agreement:

i)   Upon your death; or


ii)   For cause, which shall mean (A) indictment for a felony, (B) failure to
carry out, or neglect or misconduct in the performance of, your duties hereunder
or a breach of this Agreement; (C) willful failure to comply with applicable
laws with respect to the conduct of Hearst-Argyle’s business, (D) theft, fraud
or embezzlement resulting in gain or personal enrichment, directly or
indirectly, to you at Hearst-Argyle’s expense, (E) addiction to an illegal drug,
(F) conduct or involvement in a situation that brings, or may bring, you into
public disrespect, tends to offend the community or any group thereof, or
embarrasses or reflects unfavorably on Hearst-Argyle’s reputation, or (G)
willful failure to comply with the reasonable directions of the Board of
Directors of Hearst-Argyle; or


iii)   Without cause pursuant to Paragraph 8(b) below.


        (b) Within 60 days of a Change in Control (as defined below) this
Agreement may be terminated (i) by Hearst-Argyle or its successor without cause
or (ii) by you (or, notwithstanding Paragraph 8(a)(i), by your legal
representative within such 60-day period, if

 

   

--------------------------------------------------------------------------------

you die while still employed), provided that, in the case of either clauses (i)
or (ii) of this Paragraph 8(b), you or your legal representative execute and
deliver a general release in favor of Hearst-Argyle in the form reasonably
required by Hearst-Argyle, and such release has become irrevocable, and if such
termination occurs, then you (or your estate, in the case of your death) will
receive the payments and benefits under this Agreement for the remainder of the
Term as if no termination had occurred; it being expressly acknowledged and
agreed that, with respect to bonuses, and in lieu of the bonuses contemplated by
the third paragraph of Paragraph 5, you (or your estate, in the case of your
death) shall be entitled to receive (at the times that would have applied absent
termination) (x) any accrued but unpaid bonus, and (y) any future unpaid bonuses
that otherwise would have been payable during the Term. Notwithstanding the
foregoing, if you breach Paragraphs 10 or 11, Hearst-Argyle’s obligations under
this Paragraph 8(b) shall immediately cease, and you (and your estate, in the
case of your death) shall have no further rights under this Agreement. For
purposes of this Agreement, a Change in Control shall be deemed to occur if, and
only if, Hearst-Argyle ceases to be controlled by or under common control with
The Hearst Corporation or its affiliates.

        9. Payment for Plugs. You acknowledge that you are familiar with
Sections 317 and 508 of the Communications Act of 1934 and are aware that it is
illegal without full disclosure to promote products or services in which you
have a financial interest. You agree not to participate in any such promotion
under any circumstances and understand that to do so is a violation of law as
well as a cause for termination. Also, you agree that you will not become
involved in any financial situation which might compromise or cause a conflict
with your obligations under this paragraph or this Agreement without first
talking with Hearst-Argyle about your intentions and obtaining Hearst-Argyle’s
written consent.

 

   

--------------------------------------------------------------------------------

        10. Confidentiality. You agree that while employed by Hearst-Argyle and
after this Agreement is terminated or expires, you will not use or divulge or in
any way distribute to any person or entity, including a future employer, any
confidential information of any nature relating to Hearst-Argyle’s business. You
will surrender to Hearst-Argyle at the end of your employment all its property
in your possession. If you breach this paragraph, Hearst-Argyle has the right to
apply for and obtain injunctive relief to stop such a violation, in addition to
its other legal remedies, as outlined in Paragraph 6.

        You agree to keep the terms of this Agreement confidential from
everybody except your professional advisors and family.

        11. Non-Solicitation; Non-Hire. You agree that for two (2) years after
the expiration or termination of this Agreement, you will not hire, solicit, aid
or suggest to any (i) employee of Hearst-Argyle, its subsidiaries or affiliates,
(ii) independent contractor or other service provider or (iii) any customer,
agency or advertiser of Hearst-Argyle, its subsidiaries or affiliates to
terminate such relationship or to stop doing business with Hearst-Argyle, its
subsidiaries or affiliates.

        If you violate this provision, Hearst-Argyle will have the same right to
injunctive relief as outlined in Paragraph 6, as well as any other remedies it
may have. If any court of competent jurisdiction finds any part of this
paragraph unenforceable as to its duration, scope or geographic area, it shall
be deemed amended to conform to the scope that would permit it to be enforced.

        12. Officer; Director. Upon request, you agree that you will serve as an
officer or director, in addition to your present position, of Hearst-Argyle or
any affiliated entity, without additional pay.

 

   

--------------------------------------------------------------------------------

        13. Continuation of Agreement. This Agreement and your employment shall
terminate upon the expiration of the Term (unless terminated earlier pursuant to
Paragraph 8 hereof), provided that if Hearst-Argyle gives you written notice of
extension then this Agreement shall continue on a month-to-month basis until the
earlier of (i) the commencement of a renewal or extension agreement between you
and Hearst-Argyle, or (ii) termination of this Agreement by either party on
fifteen days written notice to the other.

        14. Assignment of Agreement. Hearst-Argyle has the right to transfer
this Agreement to a successor, to a purchaser of substantially all of its assets
or its business or to any parent, subsidiary, or affiliated corporation or
entity and you will be obligated to carry out the terms of this Agreement for
that new owner or transferee. You have no right to assign this Agreement, and
any attempt to do so is null and void.

        15. State Law. This Agreement will be interpreted under the laws of the
State of New York, without regard to conflicts or choice of law rules.

        16. No Other Agreements. This Agreement is the only agreement between
you and Hearst-Argyle. It supersedes any other agreements, amendments or
understandings you and Hearst-Argyle may have had. This Agreement may be amended
only in a written document signed by both parties.

        17. Approvals. In any situation requiring the approval of Hearst-Argyle,
such approval must be given by either the President and Chief Executive Officer
or the Chief Operating Officer of Hearst-Argyle Television, Inc.

        18. Dispute Resolution. Hearst-Argyle and Employee agree that any claim
which either party may have against the other under local, state or federal law
including, but not limited to, matters of discrimination, matters arising out of
the termination or alleged

 

   

--------------------------------------------------------------------------------

breach of this Agreement or the terms, conditions or termination of employment,
will be submitted to mediation and, if mediation is unsuccessful, to final and
binding arbitration in accordance with Hearst-Argyle’s Dispute Settlement
Procedure (“Procedure”), of which Employee has received a copy. During the
pendency of any claim under this Procedure, Hearst-Argyle and Employee agree to
make no statement orally or in writing regarding the existence of the claim or
the facts forming the basis of such claim, or any statement orally or in writing
which could impair or disparage the personal or business reputation of
Hearst-Argyle or Employee. The Procedure is hereby incorporated by reference
into this Agreement.

        19. Correspondence. All correspondence between you and Hearst-Argyle
will be written and sent by certified mail, return receipt requested, or by
personal delivery or courier, to the following addresses:

  If to Hearst-Argyle:   Hearst-Argyle Television, Inc.       888 Seventh Avenue
      27th Floor       New York, New York 10106       Attn: David Barrett      
      President and CEO                  with a copy to:   General Counsel      
Hearst-Argyle Television, Inc.       888 Seventh Avenue       27th Floor      
New York, New York 10106       If to Employee:   Mr. Terry Mackin       [ADDRESS
ON FILE]  

        Either party may change its address in writing sent to the above
addresses.

        20. Severability. If a court decides that any part of this Agreement is
unenforceable, the rest of the Agreement will survive.

 

   

--------------------------------------------------------------------------------

        21. Originals of Agreement. This Agreement may be signed in any number
of counterparts, each of which shall be considered an original.

  HEARST-ARGYLE TELEVISION, INC.              By: /s/ David J. Barrett   

--------------------------------------------------------------------------------

  Title: DAVID J. BARRETT 
PRESIDENT & CHIEF EXECUTIVE OFFICER             By: /s/ Terry Mackin 

--------------------------------------------------------------------------------

  Terry Mackin 

 

   

--------------------------------------------------------------------------------